 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    REGINALD TANUBAGIJO,                              No. 2:18-cv-02290-MCE-CKD
12                       Petitioner,
13           v.                                         ORDER
14    DANIEL PARAMO,
15                       Respondent.
16

17          Petitioner is a California inmate proceeding pro se and in forma pauperis in this habeas

18   corpus action filed pursuant to 28 U.S.C. § 2254. On July 26, 2019, the district court judge

19   adopted the Findings and Recommendations issued on March 13, 2019 and granted petitioner a

20   stay and abeyance pursuant to Kelly v. Small, 315 F.3d 1063, 1074 (9th Cir. 2002). ECF No. 26.

21   This same order directed petitioner to file a first amended § 2254 petition containing only his first

22   claim for relief which was properly exhausted in state court. ECF No. 26 at 2. In compliance

23   with this order, petitioner filed a first amended § 2254 petition on September 25, 2019. ECF No.

24   27. However, before the court could stay petitioner’s case to allow him to return to state court to

25   exhaust a second claim for relief, petitioner filed untimely objections to the March 13, 2019

26   Findings and Recommendations as well as a second amended § 2254 petition which contains a

27   second claim for relief that has not been properly exhausted in state court. ECF Nos. 28-29.

28   Petitioner’s most recent pleadings do not comply with this court’s July 26, 2019 order.
                                                        1
 1           Accordingly, IT IS HEREBY ORDERED that:

 2           1. Petitioner’s untimely objections and second amended § 2254 filed on October 3, 2019

 3               (ECF Nos. 28, 29) are disregarded as filed in violation of a court order.

 4           2. Petitioner’s first amended habeas corpus application (ECF No. 27) containing a single

 5               exhausted challenge to the trial court’s inquiry into juror misconduct is the pending

 6               operative pleading in the instant case.

 7           3. The Clerk of Court is directed to administratively stay these proceedings in

 8               accordance with this court’s July 26, 2019 order.

 9           4. Petitioner is directed to file a Status Report with this court every 90 days concerning

10               his efforts to exhaust a second claim for relief in the California Supreme Court

11               challenging the trial court’s jury instructions.

12           5. Petitioner is further advised to file a Notice of Exhaustion within 30 days of any

13               decision issued by the California Supreme Court on this claim for relief.

14   Dated: October 9, 2019
                                                        _____________________________________
15
                                                        CAROLYN K. DELANEY
16                                                      UNITED STATES MAGISTRATE JUDGE

17

18

19

20
21

22   12/tanu2290.stay.docx

23

24

25

26
27

28
                                                           2
